Case 0:20-mj-06585-PMH Document 1 Entered on FLSD Docket 11/16/2020 Page 1 of 6




                                                                                 .   7't .. TuJ   ,        v   )
                                                                             '
                                                                            t..!h1L
                                                                                  k-e
                                                                                    hF,-,
                                                                                        R.v
                                                                                          %-C L        -
                                                                                                      - -




                                VNITED STATES DISTRICT CO URT
                                       DISTRICT O F OREGON

                                       PORTLAND DIVISION
                                                    O U R C A SE N O :20-6585-H U N T
       UNITED STATES OF AM ERICA                       3:2a-cr-$â@ 5 ->
                     V.                                IxolcTM Ex'r

       NANCY JEAN BAPTISTE and                         18U.S.C.j13491
       JEHNIFER W RIGHT.                               18U.S.C.j1344;
                                                       1*I.
                                                          J.S.C.j1028A
                     Defendants.
                                                       PNDERSEAL
                                                                          FILE D BY                     AT         D .c .
                                    THEGRANDJURY CHARGES:                                 N ov 16
                                                                                                       ,    2020
                                               COUNT 1                                    ANGE
                                   (Conspiracy toCommitBankFraud)                       CUERKLA
                                                                                              M sE.oj
                                                                                                   NoBt
                                                                                                    sT cm
                                                                                                       .E      .
                                            (18U.S.C.j 1349)                            9.0-06itx.-Fn'l,

                     First'
                          rech FcderalCredltUnion(:'FTFCtJ'')isatiflnancialinstitution''asdeflned
       in 18t.
             J.S.C.j20.
                     Beginning atan unknown timt,butno latcrthan on oraboutJuly 23,2020,and

       continuing untilatleaston oraboutJuly 3l,2020,within the DistrictofOregon and elsewhere,
       defendantsNANCY JEA N BAPTISTE and JEN NIFER W RIG HT,along with others,known

       andunknowntothegrandjury,didknowinglycombine,conspire,confkderate,andagreewith
       cachothertocommitBank Fraud inviolationofI8U.S.C.9 l344,towit,theyagreedto
       Indictm ent                                                                                Page 1
Case 0:20-mj-06585-PMH Document 1 Entered on FLSD Docket 11/16/2020 Page 2 of 6




     knowingly execute and attem ptto execute a m atcrialschem e and artifice to defraud a financial

     institution asto am aterialmattcrand to obtain m oney.funds,credits,assets, securitics,orother

     property owncd by,orunderthecustody orcontrolof,a financialinstitution by m cansoffalse or

     fraudulentpretenses,l'eprcscntations,orprom ises.

                          M ANNER AN D M EA NS AND SCH EM E TO DEFR AUD

                   Defcndantsand thcirco-conspirators used thc following m annerand mcansto

     carry outthe conspiracy and schem eto dcfraud:

                   Itw aspartoftheconspiracy and schem e to defraud thatdefendantsand thcirco-

     conspiratorstravclcd to variousstatesto engage in actsin furtherance ofthc conspiracy and

     schcmc to defraud.

            5.     Itw aspartofthe conspiracy and schcme to detiaud thatdcfkndantsand theirco-

     conspiratorsbroke into vehicles in orderto stealpcrsonalidentifying inforlnation,financial

     infbrmation,checks,creditcards,and othervaluables.

            6.     Itwaspartofthe conspiracy and schemc to defraud thatdefcndantsand theirco-

     conspiratorsimpcrsonated thc victimsofthe carthefts,orrecruited othcrsto im personate the

     victimsofthecarthefts,w ith thestolen identity and otherfinancialinform ation.

            7.     Itwaspartofthcconspiracy and scheme to defraud thatdefendantsand theirco-

     conspiratorstraveled to diffcrentbranchesofFTFCtJwhere thcy attcm ptcd to,and did,

     im personate the victim softhc cartheftsand attem pted to,and did,cash stolen checksbclonging

     to the victimsofthe carthcfts.
            8.     ltwaspartofthe conspiracy and scheme to defraud thatdefendantsand theirco-

     conspiratorstravelcd to differcntbranchesofFTFCU wherethey attempted to,and did,


     lndictment                                                                               Page 2
Case 0:20-mj-06585-PMH Document 1 Entered on FLSD Docket 11/16/2020 Page 3 of 6




     impersonate victim softhecartheftsand attem pted to,and did,w ithdraw m oncy fiom the

     accountsofthe victimsofthe cartheftsby using stolen debitcardsand identiGcation doctlm ents.

            Allinviolationof18U.S.C.j l349.
                                             COUN TS 2-7
                                            (BankFraud)
                                          (18U.S.C.j1344)
            9.     AlIpriorparagraphsofthis Indictm entare incorporated hcrein.

                   On oraboutthedatessetforth below in cach Count,in the DistrictofOregon and

     elsewl
          lere,defendantsNA NCY JEAN BA PTISTE and JENNIFER W RIGH T and others

     knowingly,and with the intentto deceive,attem pted to execute and executed the above-

     described materialschem e t()defraud the nam ed financialinstitution and to obtain money,funds,

     and property owned orundercontrolofthc named financialinstitution by meansofm aterially

     false and fraudulentprctenses,representations,prom ises:

      Count Date                    Description ofExecution

      2        July 30,2020         Defendants,using personalidentifying and financialinformation
                                     from AdultVictims1and2 ('iAV l''and :tAVZ'' rcspectively),
                                    cashcd,orcausedto becashed,check 6001for$1,923at
                                    IZTFCU,which wasstolen from A V 1.

      3        july30,2026          Defendants,usingpersonalidcntifyingandfinancialinformation
                                    fiom A V land AV2,cashed,orcaused to be cashed,check 6002
                                    for$l,923atFTFCU,whichwasstolen from AV1.
      4        July 30,2020         Defendants,using personalidentifying and Gnancialinfonnation
                                    from AV land AV2,cashed,orcaused to be cashed,check 6003
                                    for$2,223atFTFCU,whichwasstolen from AV 1.
      5        July31,2020           Defendants,usingstolenpersonalidentifyingandfinanclal
                    .                information from AV2,w ithdrew,orcauscd to be withdrawn,
                                    $2,300 cash from AV2'saccountatFTFCU.


     lndictment                                                                              Page 3
Case 0:20-mj-06585-PMH Document 1 Entered on FLSD Docket 11/16/2020 Page 4 of 6




      Count Date                    Description ofExecution

      6        July 31,2020         Dcfendants,using stolen pcrsonalidentifying and financial
                                    inform ation from AV2,withdrew,orcauscd to bew ithdrawn,
                                    $2,000cash from AV2'saccountatFTFCU.
      7        July 3l,2020         Defcndants,usingstolen pcrsonalidcntifying and financial
                                    inform ation from AV2,withdrew,orcaused to bc withdrawn,
                                    $2 300 cash from A V2'saccountatF'I-FCU.


            Allinviolationofl8U.S.C.j 1344.
                                            CO UNTS 8-13
                                     (Aggravated IdentityTheft)
                                         (18U.S.C.j1028A)
                   AIlpriorparagraphsofthe lndictmentare incorporated herein.

            l2.    On orabotltthc datcssettbrth below in cach Count,in the DistrictofOregon and

     elscwhere,defendantsNANCY JEAN BA PTISTE and JENNIFER W RIGH T did unlawfully,

     knowingly,and intcntionally transfer,posscss,and tlsc,w ithoutlawftllauthority,a mcans()f

     idcntifscation ofanother,knowing thatthe m eansofidentiscation belonged to a realpcrson,

     during and in rclationto fklony violations ofprovisionscontained in Chaptcr63 ofTitle 18,to

     wit:Bank Fraudin violationof'l8 U.S.C.j 1344.
      Count Date              M eansofldentifications      Felony Violationts)
      8        July30,2010 PersonalandFinanciai            l8U.4'.C.j I349.
                                                                          ,Cotlntl
                              InformationofAV land         18I.J.S.C.j 1344)Count2
                              AV2
      9        July30,2020 Pcrsonaland Financial           l8U.S.C.j 1349.,Countl
                           lnformationofAV land            18I.
                                                              J.S.C.j l344;Cotlnt3
                              AV2

      10       July30,2020 Personaland Financial           18U.S.C.j I349,
                                                                         *Count1
                           Infbrmation ofAV 1and           18U.S.C.j 1344;Count4
                              AV2


     lndictm ent                                                                           Page 4
Case 0:20-mj-06585-PMH Document 1 Entered on FLSD Docket 11/16/2020 Page 5 of 6




      Count Date              M eansofldentifications       Felony Violationts)
      II        July3l,2020 PersonalandFinancial            l8U.S.C.û1349;Count1
                            InformationofAV2                18U.S.C.j1344;Count5
      l2        July3l,2020 Personaland I'inancial          l8IJ.S.C.j 1349,
                                                                           .Countl
                            InrormationofAV2                l8U.S.C.jl344, .Count6
      l3        July31,2020 PersonalandFinancial            l8U.S.C.j1349;Count1
                            lnformationofAV2                l8U.S.C.j I344;Count7

            Allinviolationofl8 U.S.C.j l028A.
     Datcd:Novem bcr l0,2020




                                                     .      l .ATING 17O REPERSON
                                                         ' ''




     Prcsented by:

     BII..LY J.W IIULIA M S
     United StatcsAttorncy



     S ,OY.          )FORI;
       C T E.BR
            .             ),OSB #062824
     As'
       isl.t t nltedStatesAttonpcy




     Indictm ent                                                                     Page 5
    Case 0:20-mj-06585-PMH Document 1 Entered on FLSD Docket 11/16/2020 Page 6 of 6


AO 442 (Rev.1l/11)ArrestWarrant


                                     U NITED STATES D ISTRICT COURT
                                                                             forthe

                                                            DistrictofOregon                                                              S EA LED
                United StatesofAmerica
                            V.
                                                                                                              caseNo. 3:20-cr-00523-BR-01

             NANCY JEAN BAPTISTE,etal

                         Defendant

                                                AR R EST W A RR ANT
To:      Any authorized Iaw enforcem entofficer

         YOU ARE COM MANDED toarrestandbringbeforeaUnited Statesmagistratejudgewithoutunnecessarydelay
(nameofpersontobearrested)             NANCY JEAN BAPTISTE                                                                                                                   ,
who isaccused ofan offenseorviolationbased onthefollowing docum entfiled with thecourt:

V Indictment          O Supersedinglndictment             D lnformation                                                 D SupersedingInformation O Complaint
O Probation Violation Petition        E
                                      D Supervised ReleaseViolation Petition                                                   ID Violation Notice O Orderofthe Court
Thisoffenseisbrietly described asfollows:
        Conspiracyto CommitBank Fraud
        BankFraud

      Aggravated ldentity Theft
                                                                         f.s             'D':z:
                                                                          .'r7
                                                                             , tS j
                                                              'r
                                                               '
                                                               r:8
                                                                 jy
                                                                  .!
                                                                   (!l
                                                                     -..jjj.
                                                                           j'
                                                                            .j
                                                                             ,
                                                                             (
                                                                             .,
                                                                              :
                                                                              :
                                                                              .,
                                                                               z:
                                                                       ârk
                                                             .;N
                                                               x.
                                                                hk
                                                                 ç .
                                                                   .  j ,.s.. y
                                                                           -  ?
                                                                              4j
                                                                               /Py.
                                                                                  t
                                                                                  ,
                                                                                  .
                                                                                  )
                                                            yz
                                                              s..Avx.h
                                                                     ,jqs.
                                                                     .          / .:x
                                                                                    x
                                                                                    k
                                                                                    j
                                                                                    ..
                                                                                    .:;.,
                                                                                    ,   .;;j-x.,.., .x..              ,
                                                      r.'.'.s 44)4,',v.
                                                           tx            $7 fytg:jh:f.
                                                            - z ..-., tç,a)t.&              Ct;   A
                                                                                                  71f i*   1.....e'.'tx
                                                                                                          .'
                                                                                                          '.          ':'-.
                                                    ,J           !
                                                    ,.'Y*.. z.,.#:   ( :     !  .
                                                                             rktk.8,.7. tt4..h '.4
                                                                                              .; ',
                                                                                                  U;.ïy'
                                                                                                       *....:-:'!V
                                                                                                           ''    .%4
                                                                                                                   .$$1
                                                                                                                      '
                                                                                                                      u.  l
                                                     J;.Ah*.qy.
                                                              ' .''
                                                                  '
                                                                  j'..
                                                                     .>
                                                                      Ax
                                                                       x'1T
                                                                          8/..k' 7.z1.'
                                                                                      F '4 :
                                                                                           '1J'. .''#P''''
                                                                                                         %
Date:      11/12/2020                              /r''
                                                      ;>
                                                       . .' ',:,'.t!X.
                                                                          '.'.X;V.'''2
                                                                           '         '.'.'..
                                                                                         r'ï)
                                                                                           i      ''W %l
                                                   '
                                                   E. ,t.c'.
                                                   jë i .
                                                           ,
                                                           .
                                                            .'
                                                             j
                                                             ,
                                                             k
                                                           8..
                                                             $
                                                              ).'
                                                             /1
                                                                '
                                                                ,'
                                                                 .
                                                                 :u%ts.
                                                                      iv
                                                                       ,j
                                                                w. , . v
                                                                       ?
                                                                       '
                                                                          z$: l
                                                                        ,.J
                                                                        )
                                                                        .1..,,
                                                                               x
                                                                               g
                                                                               wg'l
                                                                             ... )
                                                                                  t       . ' .
                                                                                                    ..
                                                                                                                                      jj
                                                                                                                                       r
                                                                                                                                          S .$Cj
                                                                                                                                               jen elnan
                                                   l..
                                                              .
                                                              ;r
                                                   .' hl.A.gpr'
                                                   î          u
                                                              t
                                                              .
                                                              :
                                                              '
                                                               ,(;lt%?
                                                               '
                                                               .
                                                               ,,'lr
                                                               ï    .
                                                                     rs'
                                                                     -
                                                                     .$
                                                                      .       .
                                                                                              /.,
                                                                                                ./.,:; ,'
                                                                                             ..:-
                                                                                                - .     .)j Jy
                                                                                                             .r  ,/,
                                                                                                              . ,.
                                                                                                                                       v%&1.D#.0 lCel.#J8l
                                                                                                                                       %.                .
                                                                                                                                                         gl1ajjrjrjjwjgy
                                                           .%.n,* 7'jd .
                                                                3j:      -'.                                  : :'v?.
                                                                  <i'y' b1                    jS
                                                                                               k;
                                                                                                i;
                                                                                                 :.
                                                                                                  .t.' .. ',,'.     j/
                                                    ..
                                                    q.     .      .
                                                     k.     x.'..     .'p ft
                                                                           ' .               ts                     .
city and state:       Portland.O reaon               k.N-x.A..'.
                                                               z:
                                                                .
                                                                )17t. )i4  .,.;
                                                                              .,$,:,.....s.,;k--,:
                                                                               .;                    ..j',.. .  ,i                .   Schen  ernan. epu               lerk
                                                                                                       vx zj
                                                          XwXV
                                                             s:jktk
                                                                  /xj
                                                                    y.... .k'...) ...x.:              ,

                                                                     d
                                                                     pi'j
                                                                        !k: );......
                                                                                   ,
                                                                                   '.t
                                                                                   s       .
                                                                                           ,
                                                                                           &
                                                                                           q2N   w
                                                                                                 z,
                                                                                                  /u                                    y/.jjygeg ugmgguy jyj/g
                                                                                                                                        .a . . a
                                                                                     l.i
                                                                                       b.'
                                                                                         i'z
                                                                                           .
                                                                                           J1,
                                                                                             :.
                                                                                              ;;;.
                                                                .                                  .
                                                                  2-'c
                                                                     '                     ' .     ,
                                                                     --
                                                                      it;f:.;i
                                                                             !-tl1t
                                                                                  '!
                                                                                   ê,k         ..'
                                                                                       .   '
                                                                                         .;'. ..




                                                                          Return
        Thiswarrantwasreceived on (date)                                                      ,andthe person wasarrested on (date)
at(cit
     yandstate)                                                     .

Date:
                                                                                                                               ArrestingsA cer'
                                                                                                                                              ssi
                                                                                                                                                gnature
